            Case 1:20-cv-10811-LGS Document 6 Filed 02/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JENISA ANGELES, on behalf of herself and all :
 others similarly situated,                                   :
                                              Plaintiff,      :    20 Civ. 10811 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 BIG ISLAND COFFEE ROASTERS,                                  :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for March 4, 2021,

at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on February 25, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than March 1,

2021. If Defendant refuses to cooperate in the preparation of these documents, Plaintiff shall

prepare and file them. If Plaintiff is not in communication with Defendant, as soon as possible

and no later than March 1, 2021, Plaintiff shall file a letter (i) summarizing her efforts to contact

Defendant and (ii) requesting adjournment of the initial pretrial conference.

Dated: February 26, 2021
       New York, New York
